Citation Nr: 0116059	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  95-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcers as secondary 
to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1967.

The current appeal arose from rating decisions of September 
1994 and January 1995 by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In 
September 1994, the RO, in pertinent part, denied service 
connection for PTSD.  In January 1995 the RO denied service 
connection for ulcers.  At his personal hearing held in 
August 1995 the veteran requested that the issue of service 
connection for a stomach ulcer be reconsidered under 
38 C.F.R. § 3.310(a) on a secondary basis to PTSD and amended 
his claim accordingly.  In a subsequent rating decision in 
June 1996, the RO affirmed the denial of service connection 
for ulcer disease claimed as secondary to PTSD.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1995; a transcript of which has been 
associated with the claims file.

After adjudicating other claims then pending on appeal, the 
Board of Veterans' Appeals (Board) remanded the case to the 
RO in July 1997 for further development and adjudicative 
actions. 

The case has been returned to the Board for further appellate 
consideration.

In October 2000 the veteran raised claims for increased 
evaluations for his service-connected tinnitus and left 
deafness disabilities.  These issues have been neither 
procedurally prepared nor certified for appellate review, and 
are referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 229 F.3d. 1369 (Fed. Cir. 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas, supra.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Bernard, supra; VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747 (1992)).



In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, the Board notes that there was correspondence 
requesting additional evidence sent to the veteran pursuant 
to the July 1997 remand to which the RO never received a 
response.  It appears that the RO was using an incorrect 
address.  The address where the RO sent such correspondence 
is slightly different from the address on VA Form 21-22, 
Appointment of Veteran Service Organization as Claimant's 
Representative, and other documents in the claims file.  
Consequently, after verifying the correct address, the RO 
should again mail all development correspondence which was 
returned for an insufficient address.  

Moreover, the record shows that the RO did not schedule the 
veteran for a VA psychiatric examination by two psychiatrists 
who have not previously examined or treated him, pursuant to 
the July 1997 remand, in view of the apparent failure of the 
veteran to respond to the development undertaken.  Upon 
verification of the veteran's address, and an adequate 
response on his part to the requested development information 
by provision of the requested information, the RO should 
schedule a VA psychiatric examination in accordance with the 
remand instructions below.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should first verify 
the veteran's correct mailing address, 
and after having done so, should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess records pertaining to 
treatment of PTSD and ulcers.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

The RO should obtain the official records 
of the incident in which the veteran was 
chased by police while driving, either in 
Oregon or California, including police 
reports and any medical records resulting 
from incarceration, and associate those 
records with the case file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors, 
including dates, complete names, and unit 
assignments.  He should be asked to 
provide specific details of the claimed 
stressful events to the best of his 
ability.  The veteran's statement should 
include dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the names, units 
of assignment and any other identifying 
information concerning other individuals 
involve din the events.
3.  After obtaining the foregoing 
requested information, the RO should 
forward it together with copies of the 
veteran's obtained personnel records, and 
a copy of his record of service (DD-214) 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, in an 
attempt to verify any claimed stressor.  
Any information obtained should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Thereafter, and only upon obtaining a 
response to the requested development 
information from the veteran, and 
verification of any stressor from 
USASCRUR, the RO should arrange for a VA 
special psychiatric examination of the 
veteran by a board of two psychiatrists 
who have not previously examined or 
treated him.  The claims file, a separate 
copy of this remand, the stressor list 
compiled by the RO, and any information 
provided by the USASCRUR must be made 
available to reviewed by the examiners 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated by 
the examiners in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examiners should report all Axis I 
and II diagnoses present, if any, discuss 
any psychological stressors, and resolve 
any conflicts found between their 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  With respect to PTSD, the 
RO must specify for the examiners the 
stressor or stressors it has determined 
is or are established by the record, and 
the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination reports should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiners should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  If a psychiatric 
disorder other than PTSD is diagnosed, 
the examiners should provide an opinion 
on its etiology relative to on-service 
disease or injury.  In other words, the 
examiners must opine as to whether any 
psychiatric disorder(s) found on 
examination is or are related to service, 
and if pre-existing service, was or were 
aggravated thereby.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD and ulcers as 
secondary to PTSD.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




